UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

SHERRY L. CARPENTER,

Plaintiff,
Case No. 2:18-cvy-1250
v. CHIEF JUDGE EDMUND A. SARGUS, JR.

Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER
This matter is before the Court for consideration of a Report and Recommendation issued
by the Magistrate Judge on July 24, 2019. (ECF No. 16.) The time for filing objections has passed,
and Plaintiff has not objected. Therefore, the Court ADOPTS the Report and Recommendation.
For the reasons set forth in the Report and Recommendation, the Court OVERRULES the
Plaintiff's Statement of Errors (ECF No. 9) and AFFIRMS the Commissioner of Social Security’s
decision. The Court DIRECTS the Clerk to enter judgment accordingly.

IT IS SO ORDERED.

7-019 PN

DATE EDMUND ‘A, SARGUS, JR.
CHIEF ED STATES DISTRICT JUDGE
